DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 9/30/22, with respect to claims 1, 13 and 14 have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 7, filed 9/30/22, with respect to the rejection(s) of claim(s) under 1-3, 6, 7, 9-11, 13 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2019/0132481 by Yasui et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-3, 6, 7, 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0289160 by Hayashi et al., and further in view of U.S. patent application publication 2018/0314474 by Nakaya, and further in view of U.S. patent application publication 2019/0132481 by Yasui et al.
2)	Regarding claim 1, Hayashi teaches a server (figure 4, item 10; a web service providing apparatus) that can access a cloud service (paragraphs 82; multiple cloud services are disclosed), the server comprising: a memory storing instructions (figure 2, items 14, 15 and 18; various memories); and at least one processor (figure 2, item 16; a CPU) executing the instructions causing the server to: provide a setting screen for making a first setting for first scanned image data, to a client apparatus (figure 8; paragraph 181; UI for registering a workflow [figure 9, item G120], for example, is transmitted to client PC 30); transmit the first scanned image data to a cloud service in accordance with the first setting that has been received from a user of the client apparatus on the setting screen (figure 16; transmission of scan data can be selected with settings shown in figure 17); and store the first setting that has been received from the user on the setting screen (figure 21; paragraph 327; settings can be marked for being a default [i.e. stored] or being changeable for each created workflow, each created flow [paragraph 441] being a particular “form” [i.e. a “workflow” or “flow”] of image data), wherein, in a case where a setting screen for making a second setting for new scanned image data is to be provided, the setting screen for making the second setting for the new scanned image data is provided, in a state where a setting, among the stored plurality of settings, that is stored, is reflected (figure 16; transmission application with the same flow, and therefore some of the same settings, as a previous scan to transmission job can be selected).
	Hayashi does not specifically teach storing the first setting that has been received from the user on the setting screen, in association with both of arrangement information indicating arrangements of character regions included in the first scanned image data and information regarding the user, and the setting screen for making the second setting for the new scanned image data is provided, in a state where a setting, among the stored plurality of settings, that is stored in association with arrangement information similar to arrangement information indicating arrangements of character regions included in the new scanned image data, and stored in association with  information regarding the same user as a user who makes the second setting for new scanned image data, is reflected (Hayashi discloses that particular workflow settings can be reflected but not specifically on an object layout basis and a per user basis).
	Nakaya teaches storing the first setting that has been received from the user on the setting screen, in association with information regarding the user, and the setting screen for making the second setting for the new scanned image data is provided, in a state where a setting, among the stored settings, that is stored in association with information regarding the same user as a user who makes the second setting for new scanned image data, is reflected (paragraph 32; stored previous settings can be organized and displayed according to the specific user making the selections).
	Hayashi and Nakaya are combinable because they are both from the network image service field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hayashi with Nakaya to add previous user-specific settings.  The motivation for doing so would have been so that a user can refer to past operation histories when making setting selections (paragraph 9).  
	Yasui teaches a first setting stored in association with arrangement information indicating arrangements of character regions included in the first scanned image data and a second setting stored in association with arrangement information indicating arrangements of character regions in the new scanned image data is reflected (paragraphs 26 and 48; chosen “template” [analogous to workflow forms of Hayashi] indicates particular arrangements of character regions for OCR).
	 Hayashi and Yasui are combinable because they are both from the network image service field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hayashi with Yasui to add layout specific settings for a form.  The motivation for doing so would have been so that a layout could be set for each type of document (paragraph 26).
	NOTE: Yasui could modify the workflow creation of Hayashi to include layout details of each scanning workflow.
Therefore it would have been obvious to combine Hayashi with Nakaya and Yasui to obtain the invention of claim 1.
3)	Regarding claim 2, Hayashi teaches the server according to claim 1, wherein each of the stored plurality of settings includes a setting regarding at least any of a transmission destination of image data, a region in image data to be set for a file name, and a storage file format of image data (paragraph 175; transmission destination can be a parameter and therefore can be stored as parameter group in a flow selection [paragraph 441]).
4)	Regarding claim 3, Hayashi teaches the server according to claim 1, wherein the server can communicate with an image forming apparatus, and the image data is image data generated by reading a form using the image forming apparatus (paragraph 255; image data can be generated from a scanner at an MFP).
5)	Regarding claim 6, Nakaya (as combined with Hayashi and Yasui in the rejection of claim 1 above) teaches the server according to claim 1, wherein, in a case where a setting is not stored in association with arrangement information similar to arrangement information indicating arrangements of character regions included in the new scanned image data, the setting screen for making the second setting for the new scanned image data is provided in a state in which a part of settings regarding image data that have been received from the user last time is reflected in the provided setting screen (paragraph 39; figure 3B; most recent settings of a particular user can be displayed and selected for use in a current image transmission operation).
6)	Regarding claim 7, Nakaya (as combined with Hayashi in the rejection of claim 6 above) teaches the server according to claim 6, wherein the part of settings corresponds to settings regarding a transmission destination of image data and a storage file format of image data (figures 4B and 4C; destination and file format are disclosed as settings that can be obtained from a previous job).
7)	Regarding claim 9, Nakaya (as combined with Hayashi in the rejection of claim 6 above) teaches the server according to claim 1, wherein the instructions cause the server to authenticate a user of the client apparatus, and wherein an operation screen corresponding the authenticated user is provided, in the provided setting screen (paragraph 32; user can be authenticated and a personal use history screen can be obtained).
9)	Regarding claim 10, Nakaya (as combined with Hayashi in the rejection of claim 6 above) teaches the server according to claim 9, wherein the setting screen is provided in a state where the stored setting corresponding to the authenticated user is reflected in- 40 -10211219US01 the setting screen, in the provided setting screen (paragraph 32; figure 4B; individual user history settings can be reflected).
10)	Regarding claim 11, Hayashi (as combined with Yasui in the rejection of claim 1 above) teaches the server according to claim 1, wherein, in a case where a setting is not stored in association with arrangement information similar to arrangement information indicating arrangements of character regions included in the new scanned image data, the setting screen for making the second setting for the new scanned image data is provided in a state where a display indicating that the setting is not stored is performed is provided (figure 16, item S1606; paragraphs 246 and 247; registered applications and workflows are displayed, a selection that is not displayed/registered indicates that the particular settings are not stored).
11)	Claims 13 and 14 are taught in the same manner as described in the rejection of claim 1 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672